                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 1 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24967
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1     McDERMOTT WILL & EMERY LLP
                                                       Jason D. Strabo (SBN# 246426)
                                                 2     jstrabo@mwe.com
                                                       2049 Century Park East, Suite 3200
                                                 3     Los Angeles, CA 90067-3206
                                                       Telephone: +1 310 788 4125
                                                 4     Facsimile: +1 310 317 5221
                                                 5     Kerry Alan Scanlon (admitted pro hac vice)
                                                       kscanlon@mwe.com
                                                 6     Jeremy M. White (admitted pro hac vice)
                                                       jmwhite@mwe.com
                                                 7     Julie H. McConnell (admitted pro hac vice)
                                                       jmcconnell@mwe.com
                                                 8     500 North Capitol Street, NW
                                                       Washington, D.C. 20001-1531
                                                 9     Telephone: +1 202 756 8000
                                                       Facsimile: +1 202 756 8087
                                                10
                                                       Attorneys for Defendant Walt Disney Parks
                                                11     and Resorts U.S., Inc.
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW




                                                                                    UNITED STATES DISTRICT COURT
                               LOS ANGELES




                                                13
                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                14
                                                15     T.P., by and through S.P., as next friend,         Case No. 2:15-cv-05346-CJC-E
                                                       parent, and natural guardian, et al.,
                                                16                                                        DISNEY’S STATEMENT OF
                                                                               Plaintiff,                 UNCONTROVERTED FACTS AND
                                                17                                                        CONCLUSIONS OF LAW IN
                                                              v.                                          SUPPORT OF ITS MOTION FOR
                                                18                                                        SUMMARY JUDGMENT ON V.J.B.’S
                                                       Walt Disney Parks and Resorts U.S., Inc.,          AND S.L.B.’S CLAIMS
                                                19
                                                                               Defendant.                 Date: November 9, 2020
                                                20                                                        Time: 1:30 p.m.
                                                                                                          Judge: Hon. Cormac J. Carney
                                                21                                                        Courtroom: 9B
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s                    (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 2 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24968
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1             Defendant Walt Disney Parks and Resorts U.S., Inc. (“Disney”) hereby
                                                 2     submits the following statement of uncontroverted facts and conclusions of law in
                                                 3     support of its motion for summary judgment on the claims of V.J.B. and S.L.B.,
                                                 4     which Disney is concurrently filing herewith. See C.D. Cal. R. Civ. P. 56-1.
                                                 5                                   UNCONTROVERTED FACTS
                                                 6             1.      In spring 2012, Disney began considering changes to the Guest
                                                 7     Assistance Card (“GAC”) system, and an Attractions Access working group was
                                                 8     assembled. See Ex. 1-B, Armor Dep. (A.L.) at 15:22-16:16; Ex. 2-K, Armor-Hale et
                                                 9     al. Email at 1-2. Disney’s Attractions Access working group, which included leaders
                                                10     from various departments, including Services for Guests with Disabilities, Park
                                                11     Operations, Guest Relations, Public Affairs, and Legal, among others, spent many
MCDERMOTT WILL & EMERY LLP




                                                12     months analyzing ways to reduce the fraud and abuse under the GAC system and
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13     carefully considering how to develop a new program that would provide a complete
                                                14     accommodation to guests with disabilities who could not stand and wait in a line.
                                                15     Ex. 1-B, Armor Dep. (A.L.) at 17:24-19:23, 23:7-16, 131:14-132:4, 133:8-134:7,
                                                16     135:21-136:2. The group consulted various autism organizations and considered
                                                17     their suggestions. Ex. 1-C, Jones Dep. (A.L.) at 48:15-17. This extensive work led
                                                18     to replacing GAC with the Disability Access Service (“DAS”) on October 9, 2013.
                                                19     Ex. 1-B, Armor Dep. (A.L.) at 24:4-6, 29:18-23, 45:1-46:12; Ex. 2-A, Crofton Ltr.
                                                20             2.      DAS allows guests with autism and other cognitive disabilities to hold a
                                                21     place in line for rides without standing in the actual line. This gives them time to go
                                                22     to other attractions while they wait virtually (see Ex. 2, Sweetman Decl. ¶ 3) -- which
                                                23     V.J.B.’s father, B.W.B., agrees “is a benefit compared to what most guests have to do,
                                                24     which is to stand in the line.” Ex. 1-T, B.W.B. Dep. at 84:1-7. In general, the return
                                                25     time with DAS is the posted wait time for that ride or attraction minus 10 minutes.
                                                26     Ex. 2-B, DAS Fact Sheet; Ex. 1-D, Hale Dep. (A.L.) at 72:14-73:5. There are many
                                                27     different rides, attractions, parades, shows, concerts, characters, shops, restaurants
                                                28     and special events located throughout the Disney parks that guests can experience
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   -1-             (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 3 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24969
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1     during their virtual wait. Ex. 1-C, Jones Dep. (A.L.) at 68:14-23; Ex. 1-D, Hale Dep.
                                                 2     (A.L.) at 69:5-10; Ex. 2-C, DAS Guide and FAQs.
                                                 3             3.      If the wait time posted at a ride or attraction is 15 minutes or less, DAS
                                                 4     cardholders and their parties are typically given access right away. See, e.g., Ex. 1-
                                                 5     D, Hale Dep. (A.L.) at 85:1-3 (“[For DAS card holders] ten minutes is deducted from
                                                 6     the time. So, typically, if the wait is less than 15 minutes, they are allowed right
                                                 7     in.”); Ex. 2, Sweetman Decl. ¶ 4. Sometimes DAS guests and each member of their
                                                 8     party also may receive re-admission passes, or “re-ads,” which allow them to
                                                 9     immediately enter the shorter FastPass line at any attraction at any time without
                                                10     having to wait virtually for a return time to enter the line. Ex. 1-C, Jones Dep. (A.L.)
                                                11     at 79:14-80:9; Ex. 1-D, Hale Dep. (A.L.) at 79:1-12.
MCDERMOTT WILL & EMERY LLP




                                                12             4.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14                                                                               Ex. 1-J, Laval
                                                15     Decl. ¶ 27; Ex. 1-K, DAS Usage at 1. More than a million guests have directly
                                                16     benefited from DAS since its inception. Ex. 2, Sweetman Decl. ¶ 8.
                                                17             5.      Plaintiff is a 28 year-old man and resident of Will County, Illinois, who
                                                18     is alleged to have “autism and . . . an anxiety disorder.” Doc. 1, Compl. ¶¶ 759, 763;
                                                19     Ex. 1-S, S.L.B. Dep. at 10:11-13. V.J.B. was an honor roll student in high school and
                                                20     a member of the National Honor Society, and he graduated with honors from
                                                21     Valparaiso University with a degree in meteorology. Ex. 1-S, S.L.B. Dep. at 67:5-21,
                                                22     69:2-3, 146:12-18. V.J.B. has worked part-time as a cashier and a bagger at a
                                                23     grocery store, several days per week, for “between four hours to eight hours” per
                                                24     shift. Id. at 11:13-20, 12:2-4, 12:22-13:8, 15:5-7.
                                                25             6.      When V.J.B. was in college, he received extra time to take exams as an
                                                26     accommodation for his disability. Ex. 1-S, S.L.B. Dep. at 76:13-18, 77:2-4. S.L.B.
                                                27     testified that “he usually [took] advantage of the [extra] time,” but sometimes he
                                                28
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   -2-               (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 4 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24970
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1     finished the exams early and did not need the additional time he was provided. Id. at
                                                 2     77:5-16.
                                                 3             7.      V.J.B. has visited Disneyland in Anaheim, California, and WDW in
                                                 4     Orlando, Florida, each one time since DAS was implemented, including a visit to
                                                 5     WDW last year in April of 2019. Ex. 2-O, V.J.B. Entitlement Report (DisneyCA-
                                                 6     TP0132261) at 1; Ex. 2-P, V.J.B. Updated Entitlement Report (DisneyCA-
                                                 7     TP0134571) at 1.
                                                 8             8.      V.J.B. first used DAS during an August 7-8, 2014 trip to Disneyland
                                                 9     with his parents, sister D.B., and two family friends. Ex. 2-O, V.J.B. Entitlement
                                                10     Report at 1. On the first day of his visit, V.J.B. received a DAS for one day for a
                                                11     party of six, and the following day, he received another one-day DAS card for a party
MCDERMOTT WILL & EMERY LLP




                                                12     of six, plus                                       Ex. 2-O, V.J.B. Entitlement Report at 1; Ex. 2-
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13     P, V.J.B. Updated Entitlement Report at 1; Ex. 2-Q, V.J.B. Magic File (DisneyCA-
                                                14     TP0132202) at 1. V.J.B. used his DAS cards and                                      to access rides
                                                15     at Disneyland, but S.L.B. does not recall which rides they were. Ex. 1-S, S.L.B.
                                                16     Dep. at 231:22-232:8, 233:14-17. She only remembers that they experienced Tower
                                                17     of Terror, Space Mountain and the “cars ride” and that “if there was a short wait time,
                                                18     [he] might have jumped on a ride” without needing to use DAS or
                                                19                          . Id. at 231:22-232:1, 235:11-18. The family did not use FastPass
                                                20     during the trip even though it was strongly recommended as a means of reducing
                                                21     wait times. Id. at 274:24-275:7; Ex. 2-C, DAS Guide and FAQs.
                                                22             9.      S.H., a member of V.J.B.’s six-person party who visited Disneyland in
                                                23     April 2014 and who                     , received his own DAS card for a party of six on the
                                                24     first day of the group’s visit to the park. Ex. 1-T, B.W.B. Dep. at 100:6-101:13.
                                                25     According to B.W.B., the group “would get a return time using [V.J.B.’s] DAS pass
                                                26     and then . . . [they] could also get a different return time for S.H.’s pass” for a
                                                27     “different ride[].” Id. at 101:17-25. V.J.B. was thus able to “kind of double up in a
                                                28     way.” Id. at 102:1-4. According to Jennifer Sweetman, Disney’s Senior Manager-
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s      -3-                     (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 5 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24971
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1     Attractions & Custodial in Park Operations Experience Integration, by using two
                                                 2     DAS cards during this August 2014 visit, V.J.B. would have been able to experience
                                                 3     twice the number of rides using DAS as someone who only had one DAS card and
                                                 4     many more rides than a guest without a DAS. Ex. 2, Sweetman Decl. ¶ 6. What
                                                 5     B.W.B. did, according to Jennifer Sweetman, was “cheating the system.” Id.
                                                 6             10.     On April 2-3, 2019, V.J.B. used DAS for a second time when he visited
                                                 7     WDW in Florida with his parents and sister. Ex. 2-P, V.J.B. Entitlement Report at 1.
                                                 8     He received a DAS on April 2, 2019 and used the DAS that day to experience Avatar
                                                 9     Flight of Passage twice in less than two hours, even though
                                                10                                                                      Id.; Ex. 2-O, Wait Time
                                                11     Reports. During the second day of his trip, he used DAS to experience Space
MCDERMOTT WILL & EMERY LLP




                                                12     Mountain twice and “it’s a small world” twice, as well as FastPass to experience
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13     Space Mountain a third time. Ex. 2-P, V.J.B. Updated Entitlement Report at 1.
                                                14             11.     Plaintiffs allege that V.J.B. is a “repeat rider,” who “will experience a
                                                15     particular ride or attraction, such as Buzz Lightyear Astro Blasters, over and over, for
                                                16     several hours at a time” (Doc. 1, Compl. ¶ 764), but there is no evidence that V.J.B.
                                                17     ever did so. V.J.B.’s alleged preference to experience certain rides or attractions
                                                18     multiple times is not a requirement of his disability. Ex. 1-F, Kelderman Decl. ¶¶ 19-
                                                19     20, 22, 26, 41, 46. Similarly, although V.J.B. may prefer to “go[] to the front of the
                                                20     line as many times as [he] want[s] with no wait whatsoever,” Ex. 1-S, S.L.B. Dep. at
                                                21     309:8-20, this preference is not a requirement of his disability, see Ex. 1-F,
                                                22     Kelderman Decl. ¶¶ 19-20, 22, 26, 41, 46.
                                                23             12.     “Due to [his] disability,” V.J.B. allegedly “has low muscle tone and
                                                24     becomes fatigued very easily” (Doc. 1, Compl. ¶ 767), but his mother also attributes
                                                25     his fatigue to the fact that he stays up until 2 or 3 a.m. playing videogames or just
                                                26     “can’t shut his mind down” and then has difficulty waking up the next morning. Ex.
                                                27     1-S, S.L.B. Dep. at 85:3-21. Because V.J.B. is often tired during the day, “he benefits
                                                28     from taking breaks,” including while working at his job as a cashier and bagger. Ex.
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   -4-                (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 6 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24972
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1     1-S, S.L.B. Dep. at 157:16-19; Ex. 1-T, B.W.B. Dep. at 96:9-13. His mother has
                                                 2     actually wanted him to take more breaks at work because they are “beneficial to
                                                 3     him” and admitted at her deposition that if he were to “go to a crowded place that has
                                                 4     lots of people and lots of commotion like a theme park, it would be a good idea for
                                                 5     him to take breaks” there, too. Ex. 1-S, S.L.B. Dep. at 201:11-16, 320:2-7. B.W.B.
                                                 6     similarly testified that V.J.B. “could benefit from [taking] breaks” at Disneyland or
                                                 7     WDW while waiting for DAS return times. Ex. 1-T, B.W.B. Dep. at 96:14-25.
                                                 8             13.     Contrary to the allegations in the complaint, V.J.B.’s medical records
                                                 9     show that V.J.B. has “demonstrated an awareness of time both with and without cues
                                                10     to look at the clock.” Ex. 1-V, V.J.B. Medical Record (S.L.B. Dep. Ex. 3) at 3P-VJB-
                                                11     000154; Ex. 1-S, S.L.B. Dep. at 174:22-175:1.
MCDERMOTT WILL & EMERY LLP




                                                12             14.     On August 7, 2014, after V.J.B. received a DAS at Disneyland, the
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14                                                  Ex. 1-S, S.L.B. Dep. at 278:13-15, 279:6-7.
                                                15     According to V.J.B. himself, he can stand up for 20 minutes at a time. Id. at 278:16-
                                                16     19. Thus, V.J.B. could have experienced                         without any accommodation
                                                17     when he was at the park that day. Id. at 278:20-279:9; Ex. 1-T, B.W.B. Dep. at
                                                18     66:22-67:3.
                                                19             15.     V.J.B. has gone on several ten day-long storm-chasing trips with his
                                                20     father, during which he and a group track potential storms “and then . . . wait for it to
                                                21     happen” -- or not to happen. Ex. 1-T, B.W.B. Dep. at 172:2-173:14. While waiting,
                                                22     “[t]hey have a variety of things to do” to preoccupy them, such as to play Frisbee or
                                                23     football, “because sometimes you’re really going to wait. You’re there at noon, and
                                                24     [the storm] ain’t going to happen until 6:00.” Id. at 174:9-17. According to B.W.B.,
                                                25     “a lot of times” the storm that V.J.B. and the storm-chasing group wait for “doesn’t
                                                26     happen.” Id. at 173:10-14. In fact, except for during one storm-chasing trip that
                                                27     began in South Dakota, V.J.B. has not seen any storms during the multi-day storm-
                                                28     chasing trips that he has been on. Id. at 173:23-174:6.
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   -5-                   (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 7 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24973
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1             16.     V.J.B. routinely preoccupies himself by playing video games “when he
                                                 2     ha[s] to wait or when he has to go to the doctor’s office, anything where a typical
                                                 3     person has to wait and has time that is not well planned.” Ex. 1-S, S.L.B. Dep. at
                                                 4     93:7-24. And while waiting for his events to be called during a two-day state
                                                 5     pentathlon, “depending on the gap between the events” -- which could be an hour or
                                                 6     more apart -- V.J.B. “would sit on the field, maybe go get something to eat,” and
                                                 7     “[w]hen [the events are] farther apart, [he] would go back to where [he was] staying
                                                 8     sometimes. Sometimes he would sleep, and sometimes [he] would go out,” such as
                                                 9     to a local pool. Ex. 1-T, B.W.B. Dep. at 144:6-145:6.
                                                10             17.     V.J.B. has also been on several trips and vacations within the past five
                                                11     years that required him to travel by car and plane, including an overseas trip to
MCDERMOTT WILL & EMERY LLP




                                                12     Europe last summer, for which he flew from Chicago to London, took a train to
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13     Paris, and then took a direct flight home from Paris to Chicago, a flight which S.L.B.
                                                14     indicated was probably six or eight hours long; multiple car trips from his home in
                                                15     Frankfort, Illinois, to Carbondale, Illinois, which took 4.5 hours, each way; and
                                                16     multiple car trips from his home to Bloomington, Illinois, for state pentathlon
                                                17     championships, which took 2 hours of driving time, each way. Ex. 1-S, S.L.B. Dep.
                                                18     at 371:8-21, 372:5-11; Ex. 1-T, B.W.B. Dep. at 137:9-17, 138:12-15.
                                                19             18.     V.J.B. has regularly exhibited inappropriate behaviors in many different
                                                20     environments other than Disneyland and WDW. For example, V.J.B. regularly lies or
                                                21     sits down at inappropriate times and in inappropriate places, including while working
                                                22     and during doctors’ appointments, and whether he is tired, or not. See, e.g., Ex. 1-S,
                                                23     S.L.B. Dep. at 150:5-24; Ex. 1-U, V.J.B. Medical Record (S.L.B. Dep. Ex. 2) at 3P-
                                                24     VJB-000175; Ex. 1-V, V.J.B. Medical Record (S.L.B. Dep. Ex. 3) at 3P-VJB-000153;
                                                25     Ex. 1-W, V.J.B. Medical Record (S.L.B. Dep. Ex. 23) at 3P-VJB-000107. According
                                                26     to S.L.B., V.J.B. will lie on a floor or bench “a lot of times having nothing to do with
                                                27     Disney.” Ex. 1-S, S.L.B. Dep. at 315:2-8.
                                                28
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   -6-               (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 8 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24974
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1             19.     DAS provides accommodations that mirror strategies outlined in the
                                                 2     medical literature and utilized by parents, educators and clinicians working with
                                                 3     individuals with autism and other cognitive disabilities. These accommodations are
                                                 4     consistent with the accepted treatments for challenging behaviors associated with
                                                 5     autism. Ex. 1-F, Kelderman Decl. ¶¶ 45, 47, 54. Indeed, it is “obvious to anyone
                                                 6     familiar with the field that Disney incorporated behavioral principles consistent with
                                                 7     best practices” in its DAS system and guidebooks, which “is indicative of a
                                                 8     conscious effort to help maximize the positive experiences” of guests with
                                                 9     disabilities visiting the Disney parks. Id. ¶ 54.
                                                10             20.     The wait time reports for the 2 days V.J.B. has spent at Disneyland since
                                                11     October 2013 show that
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14                                    Ex. 2-N, Wait Time Reports (V.J.B. Visits). Based on these
                                                15     wait times, on August 7, 2014, the first day of V.J.B.’s August 2014 visit to
                                                16     Disneyland, V.J.B. could have experienced Buzz Lightyear Astro Blasters (one of his
                                                17     preferred rides) at least                          while virtually waiting for a return time at
                                                18     another one of his preferred rides, Space Mountain. Ex. 1-T, B.W.B. Dep. at 90:16-
                                                19     23, 91:12-94:6.
                                                20             21.     The inability to wait or the need for immediate gratification is not a
                                                21     diagnostic criteria or requirement of autism. Ex. 1-F, Kelderman Decl. ¶¶ 12, 41, 46,
                                                22     98; Ex. 1-E, Kelderman Dep. (A.L.) at 71:5-11. V.J.B. has the capacity to wait and
                                                23     defer gratification for long periods of time. Ex. 1-F, Kelderman Decl. ¶ 91.
                                                24             22.     Neuropsychologists who routinely observe children with autism having
                                                25     meltdowns will sometimes purposefully trigger these behaviors and allow them to
                                                26     progress. Ex. 1-F, Kelderman Decl. ¶ 59.
                                                27             23.     Plaintiffs failed to submit any expert disclosures or reports by the
                                                28     Court’s December 31, 2019, expert disclosure deadline. White Decl. ¶ 3; see Doc.
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   -7-                   (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                     Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 9 of 21 Page ID
                                                         REDACTED VERSION OF DOCUMENT#:24975
                                                                                         PROPOSED TO BE FILED UNDER SEAL



                                                 1     395-1, Declaration of Barbara U. Uberoi in Support of Plaintiffs’ Ex Parte Motion To
                                                 2     Extend Expert Disclosure Deadline (requesting an extension of the deadline to
                                                 3     submit expert reports in the Bellwether IV phase of this case); Doc. 397, Order
                                                 4     Denying Without Prejudice Plaintiffs’ Ex Parte Application for an Order Granting
                                                 5     Motion To Extend Disclosure Deadline (denying plaintiffs’ motion to extend the
                                                 6     discovery deadlines).
                                                 7             24.     S.L.B. agrees that the terms and conditions of the DAS cards that
                                                 8     Disney provided V.J.B. during his visits to the Disney parks “included a provision
                                                 9     that said, ‘[Disney is] not guaranteeing any particular length of time that [V.J.B. is]
                                                10     going to have to wait using [the] pass,” and that “[w]hen utilizing [the DAS] service .
                                                11     . . it is possible to experience waits greater than the posted wait time.” Ex. 1-S,
MCDERMOTT WILL & EMERY LLP




                                                12     S.L.B. Dep. at 331:6-24. S.L.B. also testified that she could not “identify, based on
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13     [her] knowledge of the terms and conditions of the park admission pass or anything
                                                14     like that . . . any term that would” require “Disney [to] provide [her] or [V.J.B.] with
                                                15     a specific level of enjoyment in the parks.” Id. at 353:8-354:10.
                                                16             25.     There were various forms of documented abuse of the GAC system,
                                                17     including that some guests fabricated their need for a pass, created counterfeit GACs,
                                                18     posted Craigslist ads offering the use of GACs -- at the cost of thousands of dollars --
                                                19     for unauthorized “tours” of Disneyland, and used the internet to sell unexpired
                                                20     GACs. Ex. 1-B, Armor Dep. (A.L.) at 9:1-15; 9:21-10:15, 55:13-14, 17-22; Ex. 2-D,
                                                21     Jones-Sanchez et al. Email; Ex. 2-E, Craigslist Ad GAC; Ex. 2-F, Armor-Ennis
                                                22     Email. The most common abuse consisted of guests’ fabrication of their need for a
                                                23     pass at all. Ex. 1-B, Armor Dep. (A.L.) at 55:17-22. Shortly after assuming the role
                                                24     of Director of Park Operations, Alison Armor consistently received feedback from
                                                25     Disney’s park operators that the GAC system was being abused. Id. at 9:1-15. In
                                                26     fact, guests at Disneyland would ask for a GAC card to bypass the GAC line because
                                                27     the GAC line was too long and at times it exceeded the regular wait for the attraction.
                                                28     Ex. 1-A, Sweetman Dep. (May 8, 2017) at 80:12-81:11.
                                                        DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   -8-              (No. 2:15-CV-05346-CJC-E)
                                                        and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 10 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24976
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1          26.
                                                 2
                                                 3
                                                 4                                                                                   Ex. 1-B,
                                                 5   Armor Dep. (A.L.) at 58:18-59:17; Ex. 2-G, GAC Study; Ex. 1-J, Laval Decl. ¶¶ 43-
                                                 6   46. For example,
                                                 7
                                                 8                                            Ex. 2-J, GAC Impact Toy Story Mania. Based on
                                                 9   these results, IE concluded that,
                                                10
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12                Id.; Ex. 1-B, Armor Dep. (A.L.) at 58:24-59:9.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14                                                                               Ex. 2-J, GAC
                                                15   Impact Toy Story Mania; Ex. 1-B, Armor Dep. (A.L.) at 100:9-16.
                                                16
                                                17
                                                18                               Ex. 1-J, Laval Decl. ¶ 45; Ex. 1-B, Armor Dep. (A.L.) at
                                                19   58:20-59:9.
                                                20          27.
                                                21
                                                22
                                                23
                                                24                Ex. 1-J, Laval Decl. ¶¶ 47-49; Ex. 1-Q, July 2015 Incremental Analysis 1;
                                                25   see Ex. 1-I, Laval Dep. (A.L.) at 87:15-92:11, 97:7-98:17.
                                                26
                                                27   Ex. 1-Q, July 2015 Incremental Analysis at 1.
                                                28
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   -9-                (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 11 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24977
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1          28.
                                                 2
                                                 3                 Ex. 1-I, Laval Dep. (A.L.) at 20:15-21:24; Ex. 1-J, Laval Decl. ¶ 12.
                                                 4
                                                 5
                                                 6                          Ex. 1-J, Laval Decl. ¶¶ 34-40. The study showed that
                                                 7                                                                                         Id. ¶
                                                 8   34. For example,
                                                 9
                                                10
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12   Id. ¶¶ 39-40; Ex. 1-P, Attraction Experience Comparison at 1. Similarly, at WDW, a
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   study conducted
                                                14
                                                15
                                                16
                                                17                                   Ex. 1-J, Laval Decl. ¶ 37.
                                                18                                    CONCLUSIONS OF LAW
                                                19          1.      Summary judgment is appropriate where “the movant shows that there
                                                20   is no genuine dispute as to any material fact and the movant is entitled to judgment
                                                21   as a matter of law.” Fed. R. Civ. P. 56(a). A disputed fact is “material” only if its
                                                22   resolution could affect the outcome of the suit, and it is “genuine” if the evidence is
                                                23   such that a reasonable jury could return a verdict for either party. Anderson v.
                                                24   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment
                                                25   bears the initial burden of demonstrating the absence of a genuine issue of material
                                                26   fact through affirmative evidence or by showing that there is an absence of evidence
                                                27   to support the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 323
                                                28   (1986); Avalos v. Baca, 596 F.3d 583, 593-94 (9th Cir. 2010). When the burden
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   - 10 -           (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 12 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24978
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1   shifts to the non-moving party to designate specific facts showing that there is a
                                                 2   genuine issue for trial, the non-moving party cannot rely on “a mere . . . scintilla of
                                                 3   evidence” supporting its position. Anderson, 477 U.S. at 252; accord City of
                                                 4   Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th Cir. 2014). Rather, for a
                                                 5   court to find a genuine issue for trial, the non-moving party must establish, through
                                                 6   the record presented to the court, that it is able to prove evidence sufficient for a
                                                 7   reasonable jury to return a verdict in its favor. Anderson, 477 U.S. at 249.
                                                 8          2.      S.L.B. predicates her common-law breach of contract claim on the
                                                 9   existence of an ADA and Unruh Act violation by Disney. E.g., Doc. 355, Order
                                                10   Summ. J. (Bellwether III Pls.) at 6 (“Plaintiffs’ NIED claims, particularly the
                                                11   elements of duty and breach, are derivative of their ADA claims.”); id. at 7
MCDERMOTT WILL & EMERY LLP




                                                12   (“Plaintiffs IIED claims are derivative of their claims under the ADA.”); Doc. 224,
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   Order Summ. J. (P.F.E.) at 2 (“Although Plaintiffs do not explicitly state a cause of
                                                14   action under the Americans with Disabilities Act (“ADA”), all of Plaintiffs’ claims
                                                15   are predicated upon proving a violation of that statute.”); Doc. 225, Order Summ. J.
                                                16   (E.A.P.) at 2 (same); Ex. 1-R, Galvan v. Walt Disney Parks and Resorts U.S., Inc.,
                                                17   Case No. 8:18-cv-01721-AB-FFM, Doc. 87, Order Granting Disney’s Motion for
                                                18   Summary Judgment at 14-16 (C.D. Cal. Nov. 27, 2019) (granting summary judgment
                                                19   for Disney and holding that plaintiffs could not prevail on their common-law breach
                                                20   of contract and emotional distress claims because they were predicated on plaintiffs’
                                                21   ADA and Unruh Act claims, which had failed). Accordingly, she has made the
                                                22   showing of an ADA and Unruh Act violation a prerequisite for recovery on her
                                                23   common-law claim, and a failure to establish an ADA or Unruh Act violation entitles
                                                24   Disney to summary judgment on her common-law breach of contract claims. Doc.
                                                25   355 at 6-7; Doc. 224 at 5-6; Doc. 225 at 5-6; Ex. 1-R, Galvan Order at 14-16.
                                                26          3.      Liability under the Unruh Act is coextensive with ADA liability. See,
                                                27   e.g., Doc. 355 at 5; Doc. 224 at 5 (quoting Cal. Civ. Code § 51(f) (stating that an
                                                28   ADA violation is also a violation of Section 51(f) the Unruh Act); Doc. 225 at 5
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   - 11 -            (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 13 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24979
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1   (same); see also Munson v. Del Taco, Inc., 208 P.3d 623, 630 (Cal. 2009) (“Because
                                                 2   the Unruh Act has adopted the full expanse of the ADA, it must follow, that the same
                                                 3   standards for liability apply under both Acts.” (internal quotation marks omitted)).
                                                 4   As plaintiffs acknowledge, section 51(f) of the Unruh Act provides that “[a] violation
                                                 5   of the right of any individual under the Americans with Disabilities Act shall also
                                                 6   constitute a violation of this section.” Doc. 1, Compl. ¶ 8 (quoting Cal. Civ. Code §
                                                 7   51(f)); see, e.g., Doc. 355 at 5; Doc. 224 at 5 (same); Doc. 225 at 5 (same). And
                                                 8   California state courts apply the Unruh Act in accordance with the burdens of proof
                                                 9   and defenses available under the ADA. See, e.g., Hankins v. El Torito Rests., Inc., 74
                                                10   Cal. Rptr. 2d 684, 693 (Ct. App. 1998) (recognizing that California law imposes “at
                                                11   least the same requirements as are imposed by the Americans with Disabilities Act”);
MCDERMOTT WILL & EMERY LLP




                                                12   see also Baughman v. Walt Disney World Co., 159 Cal. Rptr. 3d 825, 830-31 (Ct.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   App. 2013) (noting that plaintiff’s Unruh Act claim relied on a violation of the
                                                14   ADA). Therefore, like the ADA, California law requires a plaintiff suing for a failure
                                                15   to accommodate to prove that his “requested accommodation [is] necessary and
                                                16   reasonable.” Doc. 224 at 5; Doc. 225 at 5; see Doc. 355 at 5; Baughman, 159 Cal.
                                                17   Rptr. 3d at 831 (holding that “Baughman’s evidence does not show Disney failed to
                                                18   make reasonable modifications in its policies, practice, or procedures, or that the
                                                19   modification she requested was necessary to afford goods, services, privileges,
                                                20   advantages, or accommodations to individuals with disabilities”). In effect, if
                                                21   plaintiffs cannot establish an ADA claim, none of their claims can be sustained.
                                                22          4.      To establish a violation of Title III of the ADA and in turn a violation of
                                                23   the Unruh Act, plaintiffs must show that a reasonable modification of Disney’s
                                                24   policy is necessary to afford access to Disneyland, unless doing so would
                                                25   fundamentally alter the nature of the goods, services, facilities, privileges,
                                                26   advantages, or accommodations offered at Disneyland. 42 U.S.C. § 12182(2)(A)(ii);
                                                27   PGA Tour, Inc. v. Martin, 532 U.S. 661, 688 (2001); White v. Divine Invs., Inc., 286
                                                28   F. App’x 344, 346 (9th Cir. 2008) (explaining that Title III violation requires
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   - 12 -             (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 14 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24980
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1   discrimination that falls within the ambit of at least one of the five specific
                                                 2   prohibitions set forth in 42 U.S.C. § 12182(b)(2)(A)(i)-(v)); A.L. v. Walt Disney
                                                 3   Parks and Resorts U.S., Inc., 2020 WL 3415008, at *14-15 (M.D. Fla. June 22,
                                                 4   2020), appeal docketed, No. 20-12720 (11th Cir. July 22, 2020).
                                                 5          5.      In order to show that changing DAS is “necessary,” plaintiffs must
                                                 6   prove that it is “beyond [V.J.B.’s] capacity” to access the rides at the Disney parks
                                                 7   with the DAS system in place. Martin, 532 U.S. at 682; Doc. 224 at 4; Doc. 225 at
                                                 8   5.
                                                 9          6.      Several courts in the Ninth Circuit -- and throughout the country -- have
                                                10   held that a requested modification is not “necessary to afford access” to defendant’s
                                                11   facilities under Title III if there are other available means of insuring access. See,
MCDERMOTT WILL & EMERY LLP




                                                12   e.g., Coleman v. Phoenix Art Museum, 2009 WL 1097540, at *3 (D. Ariz. Apr. 22,
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   2009) (citing Martin and holding that the plaintiff failed to meet his burden of
                                                14   showing that his own hip chair device was necessary to accommodate his disability
                                                15   when the museum offered to provide two different kinds of wheelchairs), aff’d, 372
                                                16   F. App’x 793 (9th Cir. 2010); Murphy v. Bridger Bowl, 150 F. App’x 661, 663 (9th
                                                17   Cir. 2005) (citing Martin, the Ninth Circuit held that the requested modification of
                                                18   allowing a companion to accompany an individual with a cognitive disability on a ski
                                                19   bike was not necessary to improve her skills because there were alternative methods
                                                20   available); Logan v. Am. Contract Bridge League, 173 F. App’x 113, 117 (3d Cir.
                                                21   2006) (applying Martin and finding that the plaintiff’s contention that “he can’t play
                                                22   to the maximum of [his] potential” without the requested modification failed to set
                                                23   forth a meritorious claim under Title III (internal quotation marks omitted)); Dryer v.
                                                24   Flower Hosp., 383 F. Supp. 2d 934, 941 (N.D. Ohio 2005) (plaintiff’s requested
                                                25   modification of the hospital’s policy prohibiting visitors from using its oxygen ports
                                                26   was not “necessary” under Martin because she was allowed to bring her own oxygen
                                                27   tank into the hospital).
                                                28
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   - 13 -            (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 15 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24981
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1          7.      Plaintiffs’ request for front of the line, unrestricted “immediate access to
                                                 2   the rides at its parks” is not necessary or required by the ADA because an alternative
                                                 3   accommodation -- the DAS system -- provided V.J.B. access to the Disney parks.
                                                 4   Doc. 224 at 5; Doc. 225 at 5. Indeed, “DAS not only reasonably accommodates and
                                                 5   provides equal access to guests with disabilities, for whom it may be difficult to wait
                                                 6   in a traditional queue,” but it provides more than equal access to such guests overall
                                                 7   “because they can experience the most popular attractions faster and, if they desire,
                                                 8   in greater number than what                       of guests [i.e., non-DAS guests] at
                                                 9   [Disneyland] can do without DAS.” Ex. 1-J, Laval Decl. ¶ 52. A reasonable juror
                                                10   could not find that plaintiffs’ requested accommodation is necessary to afford V.J.B.
                                                11   access to the Disney parks because V.J.B. already has access.
MCDERMOTT WILL & EMERY LLP




                                                12          8.      Under well-established legal precedent, and consistent with the Middle
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   District of Florida’s recent decision in A.L. v. Walt Disney Parks and Resorts U.S.,
                                                14   Inc., 2020 WL 3415008 (M.D. Fla. June 22, 2020), V.J.B.’s preference for
                                                15   immediate, repeated access does not meet his burden to establish a violation of Title
                                                16   III of the ADA. See, e.g., Martin, 532 U.S. at 682; Bird v. Lewis & Clark Coll., 303
                                                17   F.3d 1015, 1021 (9th Cir. 2002) (affirming judgment for college in Title III case
                                                18   because it “offered ample evidence of having accommodated Bird’s disability” and
                                                19   “[t]he College did not necessarily fail to make reasonable modifications simply
                                                20   because some aspects of the program did not conform to Bird’s expectations”); A.L.,
                                                21   2020 WL 3415008, at *21 (holding that A.L.’s “proposed modification of ten
                                                22   readmission passes or unlimited access to the FastPass lines is not necessary to
                                                23   accommodate A.L.’s preference to follow a route or a pre-set list of rides,” and that
                                                24   “[c]ompared to nondisabled guests, A.L. with the DAS card can access the same
                                                25   rides in less time and without physically standing in line”); Ault v. Walt Disney World
                                                26   Co., 254 F.R.D. 680, 688 (M.D. Fla.) (explaining that a preference to use a Segway
                                                27   over other types of mobility devices need not be accommodated under the ADA as a
                                                28   matter of law), vacated on other grounds, 2009 WL 3242028, at *7 (M.D. Fla. Oct.
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s    - 14 -                  (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 16 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24982
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1   6, 2009), vacated per curiam on other grounds, 405 F. App’x 401 (11th Cir. 2010);
                                                 2   Dobard v. S.F. Bay Area Rapid Transit Dist., 1993 WL 372256, at *3-4 (N.D. Cal.
                                                 3   Sept. 7, 1993) (finding that plaintiff failed to state a claim for an ADA violation
                                                 4   because defendant was not required to provide the most advanced technology to
                                                 5   those who are hearing-impaired if it allows for some means of effective
                                                 6   communication). “[T]he inability to wait or defer gratification is not in the
                                                 7   diagnostic criteria for autism and individuals with autism are capable of deferring
                                                 8   gratification, based on research studies finding that children with autism can defer
                                                 9   gratification.” A.L., 2020 WL 3415008, at *20.
                                                10          9.      Courts applying a “like experience” standard have concluded that
                                                11   Disney has provided disabled guests an opportunity to have an experience
MCDERMOTT WILL & EMERY LLP




                                                12   comparable to (if not better than) non-disabled guests. See, e.g., Doc. 355 at 5-6
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   (granting Disney’s motion for summary judgment in Bellwether III and concluding
                                                14   that “[b]y providing a program which ensures that families of guests with cognitive
                                                15   disabilities can schedule ride times in advance, have near-immediate access to rides
                                                16   with wait times of less than 15 minutes, and never have to wait in a physical line,
                                                17   Defendant’s DAS program adequately provides its disabled guests with a ‘like
                                                18   experience’ which is ‘comparable to that of able-bodied patrons’”); cf. Ex. 1-R,
                                                19   Galvan Order at 12 (granting summary judgment in Disney’s favor and holding that
                                                20   plaintiff did not show that “his request for priority ride access is necessary under the
                                                21   ADA because he has access to Disneyland comparable to able-bodied persons”);
                                                22   A.L., 2020 WL 3415008, at *23 (concluding based on the characteristics of plaintiff
                                                23   A.L.’s autism that “Disney’s DAS card provides A.L. with a ‘like,’ if not better,
                                                24   experience and equal enjoyment than nondisabled guests experience”).
                                                25          10.     To establish a Title III violation, plaintiffs must also prove that their
                                                26   requested modification is “reasonable.” The “reasonable” requirement goes beyond
                                                27   whether the modification is necessary to afford access and focuses on the totality of
                                                28   the circumstances, including the practicality, cost, effectiveness or feasibility of the
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   - 15 -              (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 17 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24983
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1   proposed modification, among other factors, in determining reasonableness. Larsen
                                                 2   v. Carnival Corp., 242 F. Supp. 2d 1333, 1343 (S.D. Fla. 2003); A.L., 2020 WL
                                                 3   3415008, at *16. Plaintiffs have the burden of proving reasonableness.
                                                 4          11.     In considering reasonableness, courts examine whether alternative
                                                 5   accommodations have been made available to the plaintiff. For example, in Badgett
                                                 6   v. Alabama High School Athletic Ass’n, the court explained that the ADA does not
                                                 7   require an entity “to adopt the ‘best’ modification or the modification requested by a
                                                 8   person with a disability;” it only requires a reasonable modification. 2007 WL
                                                 9   2461928, at *4 (N.D. Ala. May 3, 2007) (internal quotation marks omitted). And in
                                                10   Dryer, the court held that plaintiff’s requested modification was not reasonable
                                                11   because she had other alternatives available to her but chose not to use them. 383 F.
MCDERMOTT WILL & EMERY LLP




                                                12   Supp. 2d at 940-41; see Ex. 1-R, Galvan Order at 13 (holding that because Disney
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   had provided a disabled plaintiff with a different reasonable accommodation, he was
                                                14   not entitled to his preferred accommodation of “priority disability access”).
                                                15          12.     It is unreasonable to require Disney to return to a failed policy that
                                                16   resulted in the type of large-scale fraud and abuse that existed under GAC,
                                                17   particularly given that V.J.B. already has access to the Disney parks under DAS,
                                                18   which provides the maximum accommodation required by law. See A.L., 2020 WL
                                                19   3415008, at *23-24 (“The Court finds that an automatic ten readmission passes for
                                                20   A.L. and everyone is his party—a total of up to 60 for a party of six—is not a
                                                21   reasonable modification because it would lengthen the wait times for all other riders,
                                                22   severely impacting the remaining non-DAS users, it would increase their wait time
                                                23   significantly, and potentially lead to the same fraud and overuse that existed with the
                                                24   GAC system, which required a complete overhaul to the more-controllable DAS
                                                25   system. A.L.’s proposed modification of ten readmission passes would essentially be
                                                26   like returning to the unlimited access to FastPass lines similar to the GAC system.”).
                                                27          13.     Returning to a GAC-like system would be even less manageable today
                                                28   with the opening of new high-demand rides such as the Star Wars attraction “Rise of
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   - 16 -             (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 18 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24984
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1   the Resistance,” which required a new queuing system at WDW in response to
                                                 2   unprecedented guest demand. A.L., 2020 WL 3415008, at *24 (acknowledging that
                                                 3   “[t]he word spreading on social media that one disabled individual received an
                                                 4   accommodation of ten readmission passes will increase demand to be treated
                                                 5   similarly by every disabled individual once they find out, as well as those willing to
                                                 6   misrepresent they are disabled, until the exception for a ‘reasonable’ request for
                                                 7   readmission passes ends up swallowing the whole disability access system, once
                                                 8   again, as it did with GAC”).
                                                 9          14.     The ADA does not require that an entity employ any and all means to
                                                10   make services accessible to persons with disabilities, but rather only requires
                                                11   “reasonable modifications” that would not “‘fundamentally alter the nature of [its]
MCDERMOTT WILL & EMERY LLP




                                                12   . . . services.’” Scott v. W. State Univ. Coll. of Law, 1997 WL 207599, at *1 (9th Cir.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   Apr. 25, 1997) (alteration in original) (quoting 42 U.S.C. § 12182(b)(2)(A)(ii)).
                                                14          15.     Disney has a complete defense to an ADA violation because there is
                                                15   uncontroverted evidence that reverting to a GAC system
                                                16
                                                17
                                                18   A.L., 2020 WL 3415008, at *24 (concluding based on Disney’s expert’s Bruce
                                                19   Laval’s uncontroverted testimony that “A.L.’s requested relief of additional
                                                20   readmission passes in the aggregate would impact park operations by increasing wait
                                                21   times in the standby lines for most other guests without DAS (96.7%), interfere with
                                                22   their ability to access attractions at the parks, and decrease their trip satisfaction and
                                                23   intention to return to the park,” thus “‘fundamentally alter[ing]’ Disney’s business
                                                24   model by undermining its revenue base”) (footnote omitted); c.f. Ex. 1-R, Galvan
                                                25   Order at 8-9 (concluding there was no genuine dispute of material fact that providing
                                                26   a DAS pass to every guest with anxiety, where “anxiety is a disorder that affects 30
                                                27   percent of people, would “increase the inventory of DAS passes to an unsustainable
                                                28   level, place significant pressure on the FastPass lines, and have an adverse impact on
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   - 17 -             (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 19 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24985
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1   Park Operations,” thus “fundamentally alter[ing] the theme park experience”)
                                                 2   (internal quotation marks omitted).
                                                 3          16.     Plaintiffs’ requested modification to DAS -- and the increased wait times
                                                 4   it would cause -- “relate directly to guest satisfaction and ‘fundamentally alter’
                                                 5   Disney’s business model by undermining its revenue base.” A.L., 2020 WL 3415008,
                                                 6   at *24. There can be no greater financial impact on Disney than a significant number
                                                 7   of its guests deciding not to return to the parks because they were unable to
                                                 8   experience Disney’s most popular attractions and thus were dissatisfied with their
                                                 9   visits. Id. (“[I]f guests’ intention to return to the park decreases, future attendance
                                                10   decreases which decreases future revenue from lost attendance, hotel stays, food
                                                11   purchases, associated merchandise, and ‘everything else.’”).
MCDERMOTT WILL & EMERY LLP




                                                12          17.     In order to prevail on her breach of contract claim, S.L.B. must establish
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   that: (1) the parties entered into a contract; (2) Disney failed to do something the
                                                14   contract required it to do; and (3) S.L.B. suffered damages as a result of Disney’s
                                                15   breach. See Richman v. Hartley, 169 Cal. Rptr. 3d 475, 478 (Ct. App. 2014); Troyk v.
                                                16   Farmers Grp., Inc., 90 Cal. Rptr. 3d 589, 628 (Ct. App. 2009) (“Implicit in the
                                                17   element of damage is that the defendant’s breach caused the plaintiff’s damage.”).
                                                18          18.     Disney is entitled to summary judgment on S.L.B.’s breach of contract
                                                19   claim because plaintiffs cannot prove the first or second elements of the claim -- that
                                                20   the parties entered into a contract or that Disney failed to do something a contract
                                                21   required it to do. Plaintiffs cannot show that immediate and unrestricted ride access
                                                22   is a term or condition in any alleged contract they entered into with Disney, or that
                                                23   Disney has any obligation to provide an experience that meets such a highly
                                                24   individualized and subjective expectation. Whatever contractual obligation Disney
                                                25   has under this circumstance (even if one exists) would have to come from the ADA
                                                26   because it sets the legal standard for accommodating persons with disabilities.
                                                27   Because the undisputed facts show that plaintiffs were reasonably accommodated
                                                28   and that Disney did not violate the ADA (Doc. 224 at 5; Doc. 225 at 5; Doc. 355 at
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s   - 18 -            (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 20 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24986
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1   5), the breach of contract claim must fail as a matter of law. Moreover, “Disney does
                                                 2   not have an obligation to [Plaintiffs] or the millions of its other guests to provide an
                                                 3   experience that met their personal expectations, let alone a contractual commitment,
                                                 4   as the experience of each guest is inherently highly individualized, subjective, and
                                                 5   unpredictable.” Ex. 1-R, Galvan Order at 14-15. It is undisputed that the terms and
                                                 6   conditions of the DAS card that V.J.B. received does not include any such promise.
                                                 7   But even if a contractual obligation did exist (which it does not), it would have to be
                                                 8   based on the legal standard for providing accommodations under the ADA. S.L.B.
                                                 9   cannot meet that standard because the undisputed evidence shows that plaintiff
                                                10   S.L.B. and her family were provided equal access to the parks under DAS and that
                                                11   Disney did not violate the ADA. Id. at 14 (“As a threshold matter, Plaintiffs’ [breach
MCDERMOTT WILL & EMERY LLP




                                                12   of contract] claims is predicated upon proving an ADA violation, which they have
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   not done.”); Doc. 224 at 5; Doc. 225 at 5.
                                                14
                                                15   Dated: October 9, 2020                            Respectfully submitted,
                                                16                                                     McDERMOTT WILL & EMERY LLP
                                                17
                                                18
                                                                                                       By: /s/ Kerry Alan Scanlon
                                                19
                                                                                                           Kerry Alan Scanlon
                                                20
                                                                                                             Attorney for Walt Disney Parks and
                                                21                                                           Resorts U.S., Inc.
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s     - 19 -                  (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
                                                 Case 2:15-cv-05346-CJC-E Document 433-3 Filed 10/09/20 Page 21 of 21 Page ID
                                                      REDACTED VERSION OF DOCUMENT#:24987
                                                                                      PROPOSED TO BE FILED UNDER SEAL



                                                 1                                 CERTIFICATE OF SERVICE
                                                 2         I certify that on October 9, 2020, I electronically filed the foregoing with the
                                                 3   Clerk of the Court for the United States District Court, Central District of California,
                                                 4   by using the CM/ECF system. Participants in the case who are registered CM/ECF
                                                 5   users will be served by the CM/ECF system.
                                                 6
                                                                                                       /s/ Jeremy M. White
                                                 7                                                     Jeremy M. White
                                                 8
                                                 9
                                                10
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                     DSUF ISO Disney’s Mot. for Summ. J. on V.J.B.’s                     (No. 2:15-CV-05346-CJC-E)
                                                     and S.L.B.’s Claims
